Case 18-15929-ref   Doc 10   Filed 11/13/18 Entered 11/13/18 18:29:12           Desc Main
                             Document      Page 1 of 1




                                        Certificate Number: 17572-PAE-DE-031901032
                                        Bankruptcy Case Number: 18-15929


                                                       17572-PAE-DE-031901032




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on November 13, 2018, at 2:07 o'clock PM PST, HARRY A
MURRAY completed a course on personal financial management given by
internet by Dollar Learning Foundation, Inc., a provider approved pursuant to 11
U.S.C. § 111 to provide an instructional course concerning personal financial
management in the Eastern District of Pennsylvania.




Date:   November 13, 2018               By:      /s/Kelly Faulks


                                        Name: Kelly Faulks


                                        Title:   Counselor
